STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                              NO.       2021       KW   1202

VERSUS


BRUCE       ROBERTSON                                                             DECEMBER              30,       2021




In    Re:         Bruce       Robertson,                 applying        for    supervisory             writs,         19th
                  Judicial              District          Court,     Parish        of   East           Baton      Rouge,
                  No.    04- 06- 0211.



BEFORE:           WHIPPLE,          C. J.,      PENZATO AND              HESTER,    JJ.


         WRIT      APPLICATION                 GRANTED          IN       PART     AND      DENIED            IN       PART.
Relator' s         application                 is    granted         in    part     for          the    purpose          of

transferring            to    the       district          court      for    consideration               as    a   motion
for      production           of    documents,             wherein         relator      is                        a
                                                                                                 seeking    copy
of    the    district          court'      s    July       7,   2021,      ruling       on       his application
for         postconviction                relief.                  The         remainder          of         relator' s

application             is     denied.              As    an     incarcerated           pro        se        prisoner,

relator          may    seek       review           of    the    district         court'     s    ruling          on    his
application             for    postconviction                   relief     without         the         necessity         of

obtaining a            return date.

                                                            VGW
                                                            AHP
                                                            CHH




COURT       OF APPEAL,         FIRST       CIRCUIT




     0   DEP      WCIftRK
                  FOR    THE
                                    F
                                   COURT
                                         COURT